audacunaseanimgs Wand Semmeap

mt

ISOMERS [HUES Se saanra

a

edie cuss Enge vgde

AGREEMENT
On

THE INVESMENT OF PLANTATION DEVELOPMENT
FOR RUBBER. TEAK TREE (TECTONA GRANDIS) AND ACACIA

Between
The Ministry of Agriculture, Forestry and Fisheries
And

GROWEST BUILDING TRADING Co., Ltd
gunciamspAge
CW wMHiwST FRSA PF
ee:

agesan

ga
RUSMIUNATICANEMS Mens sommes
ini
FASSOKAS I Se ceana
edie swqusw Ege updo
aoa
Agesapiessidjewie :

ipegendng ype) se seme  snmuhwonaquespsunding
Mend) 8s teang weendiewthsise: oo wurksipssingy gidiqse: cee) lam orl mo
SIBEANSIUS tree ce aca ee tslammmhe isnydnurith me An” 4

mhywse
[hulls efeesas Exe HGS wmannimnsigews 09 A Bitms GeO FIN
Huppiun engdmiss nemsjing gitiqius cote) am sd eel tderdamerchunsnn LIM JOO
HEON Sati qi the:pmepperiqnime emsnangiwe o0-volri-a rsismmr nythanmm:
tuTith mete
fond: -qnd?&imnvrisinenchamypnyh Bagndtanesngiagndisiann igipenthamepingh
-ynugéms Tstpenchamspingin

-mugunniisndsdanatoe
-muguanmbsnysdanuwue cae ainngetgs oc teBdm gi lo!

MEd g pesive lor cps "sigs lod fe mY: Filood suet

i
»

-GBnaG pensive co wpe Gigs 99 te Bam Fi wood mAindhAmmnyr
mAgimsunmngapMisgne MesuetMEtS
MO : aysRek geen
nyigisiguanissima “nr wopUgMuysidansigngnuusyEEss piysens
Pysn smidupige cé.ééo> dinm iesensGriadnslgaujegas wft por Bahuije qAynages
tegntes Gargl mae” mamdspi pansy sronadigamny tanh Bunmarp auitgéttas.
neupimaingnaquaguiaagsywsna feumeurMA mhaney Bodagynhes tegen

thywmmhgunays ishigagprss tdosmufitristssmg wth” Sri” SumeqHmwangenurme :

X: oGééd Y: ommeocm
x: omemad Y: ommedoog
X: OGECEC Y: omulacna
X: D68U99 y: omtdod
X: OG8GEG Y: 9MEO00O
X: dGH00G ¥: 9MuO000
X: VGGOOG Y: 9mcdole
X:d0t98ala Y: omedolat

TONMMSTMUMIMIGARAAANHwAt yds suAAStS tpi Twey Agu
Bigs OGie urn gi Wood @guMsysMUmauAis > misintimsonmnrdin_agsyD go
army :

9.9 Bidumfi” 2” nerientinghawis tian ssmAbgsubpchinawmsmodpuvend Bu
BidnyppipgncheganaydR geruiags o.6 8H Gags o.m tayyms 9 t9s 4

9.0 RuninIgMsmiihapU_NY SUB nage pAUINNA nN YAN [Ade

OMAGH. TPUiisncMMNG sings whomemmuppysinE 4

gurmitnsminnamamdtesynarsenhisengnd mi” e “negiuntisignuéins
nung 4

9.m susutnangiyyssnk Bf Renn Pipmadienspyimens pps pence pagan:
(Winn Saiuamimiaghiraaorg|n wy pnpgnenAmsithgancENe 4

Zz

mrifgciuand 1 tpneatinsdinpammsypnderiia  stannissigapedismnars
MBINgUTTMAMSBEEANS 9.9 MA e” ppiPAueTUMNEANNG tnagime oF aE
stiBE OO fe MA Hi ood mAINAAAMNET 4 nem: GamusiamigsntaAtanan»

e ~. + iw ae

soawa : HASnsan
9 Agmaprsseneriusinaindu colo si IhMOaAMUAiggennaMAtshgamasnial Ae
iamimamuBaryy oes pyi pnnigsumdtiguapssgrcharnsrsimugnichannes 4
musfigeiain updfigmanpidnidaiuhysigeres coo) gi yrsigquyigarynesa
figwan 4
bla mii “2” mahgnigmughgugnumitiaintade colo gy momsye (09) Fc
YsINUinfaniigegn ma” 8 ” insahF sonAugisigin wiwmrugenssErgfural
tegunininarmeommisgine AncahAmanyhmestincums ” A sherancrst
mummgiqenguen wame “2” Ranhunsmifimaponmatimk * nn” AfiefBng
sopNdiguang 4
pmum : eesti ge auSinBeus =

smoot Rungiitppadgrinuaimi “ 2 ” Amagednnynfing mhotgnme
imuminhurgniads-tesdhg Suluemnulanpyutie pat gstans ci. Yaenpm ol tga
Hurssstmonagogentsl :

m.9 imenrgindinny-aniing :
M.9.9 soanyeuy : dimly Tank Basnmagn
7.9.0 wiAnyUgiuRt : didBatigiugduspupNimAsUs srgeBunig ant

Bunmay Adgad
m.9.m manus : antnshines pintgirenisG Invuppinigndal Buantaneoh
TEMUYS esinsdienormundtddnnyhsws

Mm. Agiispipmngnin ma” 3 7 Ipiepiyandgeresinnyygh cow wi shufiandfiges
ingiaroniGhigugmarunnanitgstesmanjunigaéngs 9.9 is a 9 Bu Bias -
manganese 8 “tastulpURU [BAN Bry ATETsT cay] NG: Jens
iHharmuidemiyigenurpme : Noon

spre :

69

6.

cm

G.G

ala

am

HISD :9.68) tinm

isla 216.000 tinm
gm :'6.000 tinm

$¢ :.000 tin

it 26.000 tfinm

gains So ignges

{ininfi: mE” 9” pgiuatariniéssty ousD cyweANMUBentdin quyeatinm
iWigeayuysegapM 9 fuENTMAMINsigsAgwgyess 4 [aAnttes [Avda
Gages com te wmeotigguanueiigwan + porntsspivfics
cotiiqrsttnntdemé ” 2” usigmiigesdmenpnaquypsms m sage m6 4

mi "e” pivdigagn® poigimanpmigagwBayjnamemmiansivas nemhma
nem gantiemsnregtig 4 pavingesygiudenpeigndtmn mura :AMsoA pag
nAIMYIM EIT 8 wangGymsysige mo te urn isgigyns 4 :
qunmiinamidinahiqmiudporingsumumiinndgemsisugurym Go mi” |”
tg? sgouriawige la % Famers) quywtentEnpatagerpeigityess mutgsia
identiinehi 4 nen x

mi” 2” [giinsmaghguingiyuorgingsm@meyned istmenchameringh idol
thanns 4 oS

MHI HUTGQ | RuBsAgsap

mii” 2” inBigighMwaqnnidsiudgsms 4 idenumihagnniaspuugnd fin
YEsienuAMiduMa co [EANGApguINTEIEMTURIgEsioMEyagS YyRsuttiCN
sgmindcnqniing 1 mipmugsiniudimngiynrpseamsurginnwannniie
Wigedahy ena “n° chsisod ie ystnumidunsig 4

mi “a” 1mutigegwentpiunigaitmeyeynd Safigugnras wneaumehgw
(ystjateguaigens WypsAigdadnnyg-miing igmmeigupiugag tans
inugufigugmia: 4

ma” 8” insig7 ychiuspiangestudig whopgivsigmugndiasann Beynd

2G mA “e” wmsigingeiammigu Eupriqewunninmisonagevige tignme
ae as
WenveMsyny tappenthamspigm 4

gave : 8g Se magdiqeama “s”

min mails 84 magfigdseuntme :
d.9, Hwugnasaisinnisiawmnig WejhepnwsayhinqamyD idonsynps fins
tichannvdGgrunims “e ” quypusagiammgiggifigaan Bumarpiipaeddnity y
Fuyaunignamyasisans 4
3.0 insdtotimimpndiaaneitivsiayesiundpetis ° qundimnsésdtyisiona
THyMns ingharnawwAhg maviguyndesyynsissgnid yfihsianey Sumrens
AANA AI pANY tito nssadsgrhaaymnrne Sepsis Ayes
mGmorhepanesdapschinasa ” 4
B.m_ mucspqeiniseyyed :
- minsingfignsp mami "2°
- Soutemnaiivians
- maniungnigas Su ngiiadnngy-mniing mmiv 3” 4
enucl : 8@ de manigwaimaé “e

”

mii” 2” insiig 88 maghiggeetnpmy :

61.9 Ua[Mrink Baigagsurergimeyyms ¢ tahgugniss mymiahnoedsnnnsigagy 4

fo sguugniamentimiayninnsucamanpsuntyMhsnGaettig gaeneisunyy
pum 9 istnge 9.¢ 4

cio [qitiidemmugsms nm tenwasuinuein o8 fe tpmutigysfigngn + igsmiy tas
Einsiiamindisr pases mipipadurgnsengyuo Bagaymn isigams
waghgtiginguigciliimiarigaraiomtia ceiankeseahmanpama phi pines
Held Geis Surussinoug 1 esurse [HitjustismipEisisyws renewmEEnAANA
apNUasigmanieonapeigi 1 me” es ” mugediimimanias oyepninens
Ming nEinanivsmny Suigemipeigi thuamA ”

oe pinmnigeippeynh igwmammacggnchangysg 4

g

che piri parinytenconenapymcidageniineynomanstennaEynystjeinstine
qnuamenuunen iijgwinsipuindunaimanirgnen inbing - winng
my tosh gimmviatiunigs ThormMAamEgndispenchamepiny 4

old wriggnhhdimetiimarhsingehaemn Rummadiddygin nyns SapAnmues
th theonanuciteiths weingy igenne anantjs wngurangatumes spoons
tnusmenayy 4

cho Hsigmmnuniingmedinsigsmigen smmomripa muy? Sammi ped thes

: ipitminmesigSngdigimanamenycnfrunigeie Sudostemniivians iouames

SrnmMnaensing-wany 4

cd yusiietinny-ndingmsidems gomaisugarmesmminygntonnughg “tuniga
Ba gugupumi m Bapmr dl taige chon isigesgqnas tsintigdintling cata 4

He timemisiguagemi: spjusyn sppuug igmARs teeurpsenamngadnny
nding mAngBumiuingennngs Fenpemhegnd TEA PENhaMs[ANET
finns 4

61.90 [HissaatnwMA " n” 8H antismAigeschepAhsey humiganymarseige
Afigwdsmnvianes + gingiqmemsansivadme * w” Bugnismsfiggutgmins
wians 4

f.99 [HitGmominhitingtos tsmingiqgmmnisenaciiayaees powiiina psi

ain Bapeigi gama” An” 4
Haug : megqnanewanrcasd

G.9 mA” eo maiGimiaAigayjutanaaindand Buumienuigsem waridisenn
ThongAnEMEyE By negiaAigsgmammnamniims ” wh” Buasigeeand
ueypiimiigas Fstpenthamepingth Sieve puusugantil manigupsme m Ishi
fugmtes 4

Glo nabminnistiunsmubgrduoden éso prgnen ieadpnemedudemnanive
Hq winsmiaggnating “na” yanismAig 4

ae :
pause : Satamngswe
" nedaenus:[any 84 thmmudginusinassinsinsdigar
idimehpmeamsippo puis ” a” mpngnagnmnish

6
EMO = HuoTsagsep

voy

90.9 mA” 8 “WAMsdnyAMEMAUMANsNy LignaMBMAUd_sNgssmnstAT

[RumsuMdtimamrmAmonns “ni” 41 midnpeyitslicg ymuriaienstim macy
mamnnicds mhynd&y unewerdno Bapshdpsehs [ousinerapesin
Aepardpuogin Burp uAqdialgunigupiiteimeynd Saveumimenns 4
90.6 guiniaitoor “a” engarhugsnarmeme “2 “isgmentgimugndiaiuann
igqnenthamspangih 4 ;

> 90. qyniiitdume ~ e ” Samamdiudihimisannctiy: gomnetongeysm: m ts
Aguangumains om catfin te Anmdiguempiuenss neahAmenadiguyy
Figegnihesmeatgaag Sumsmisugimnuinde 1 miucydivurss Busine
MAamMiuytpMinAuAMEe ” 8” theses 4
90.6 quniiiantinyndicgnh sudtaryssisenscamsi: idewseumennughgend
ma" n” nsdginnwfigusnundt msammhywumi 2” 4
90.8 quniiiidume” 2° memidinatigummdpaingetest od cipiyente ma “nm”
MsAinnwigsgprens hantenmé thesmendany 4
90.9 quniiid@umm "e “Ssmsvithinimmfigusn Ruujudtgsmasinemepfieyg!
mumifianiqurigergnise NeAmamessueypinmeminl Swigwan shew
Meugeag whonsmhAnssssgunugimearnvsiges 4
mMo : Soa se mMEcuEReS (NgiaRME)
99.9 quniiftdoendihertindpaguaesssnns Tamnraiqhgesapras mficintipgitn§me

“ROTBSUT BOUTS NUMA inssinyagd SumngiiguamAsym gsnsicy
gufigrgy tse 4
ooo qunmitstintsinsdpipapysnyatngimsns ma” on” paisa Fi
nome 4
EMO : HugKeWenenume|g:

asriigeonamyw isfigugaspignhssmam: umapdige

qnumsasina 4

@
ENON = EPsumeass :
miperysiahgugnias gid pahaRne isppsMhamepAnET 4 =
gmiog : suipuspjoaiogse
96.9 DhANTANEMIPEPpAsUMOMAS He  Rutgussmidsussayu ymipns
TqfangheninsmonyRe yrheonnastganpidnhionkss Rufigaapiastdjers
Fgwgprestsincinips Yieigmarscintautmnsssnsohenesty anys whoa
Henig SusgmmANAeomasweD 4
9G Aguamakuppiinapyanonsisgimus_asusuantishgwanayion ieey
Tapas gkMRAg Radicpin Bupnegindiny ymyrend) BH sang
Tin muni bg isugfinme oco uaps.un Gigs lool te § Wi oor aii
YMSHaAG 1
mod : rialgsmensg
qapiimmiizams * 3” Samosdingnadiahgunigenignysispyamsssianetsi
munigaagegne Tsfigugmaschoaninnmiprmsnims “e” tpitumepnd mn
“w sehesagatesrch anensoffanyructinngusMge itiamaghgiudma “a” Bupa?
usppithurnmesnesgge Aigiamnestsies:inn ieormndonnfigens 4
cory: ” ninitument ” yuwnstiines Gnted ajsinys cope mpentaed miniuide is
Tanai snyMnmrustar quyny migsryyis migunothisstrao [musty
{Fqmanh ymevstenssryHo rafrteooypratimapAd uy pUrUNMeSieT 4
ymiod = SgiSaemesyerd Se sutdiaans
93.9 ysinuneiapNtahig’me ” 2 “[pisimmeosinutime® ” on qamimdind gintg
Rulinacpamniigamnantfins SumBignpynmstimmgnsnes (piviagesany Be
’gona shotgnenermeminh Bane TABhErns 4
93.6 cEmEt yinttuchnidinnysoaAmishte ytmebihtsrysoyFrundg 4 s81
qamimomafapndeatany-wmiing piistime “2” inndiquemett uinides
tiiionuripis iachiteintit urpned mi”

8

\
93.M HUAI AMAA AN Pini HTSYMesisensesmst idNsMsnneAS
rinchesnammucnAfigndateny ma nN wmsUsmaAduactenihemiivenyns
IwigA USE 4
feruod : #7652
fipusmiasiisinsmssing thmanigigs fo End 84 manstiga bo gpd shies
gndgyws menigniom + qunmiiguuigimiunpnesigegnmenta: pica
TYysES 4
MIG : AyMdis se sqSAgesap
Fipugpissppimsguthamnennigs. O09. 3e... BHR... 81 Wood thas?
Unfandrsiigs. Dimon 1b FB ann OTs. 4

iirsinema ging. ig8..Aool.. 42... ATM... 1 boo.
@amema "2"

GUGe eques Sade spade

sigedinesbnant ty
-SAMInANSTS

~tnayuneugig BH 1 Thien?
-(ratiinnanig angi m

-[faguinsm:
~[agarfustestisnusung & 84 sian
~[highannving 1 SHEN
-[fauuians

AMAA A[ArGE

Bray pas

-Meonmhsnanseyy Satins
“SURE SiAY [HANIA BA inndeBnding
“SURESH -AaAg UIA Y
-muonnsdiny neorig
-elintingragyoe

“mi

mf" 7

~mouyyiR-anan
guneiamerpage:
| OG answer Qeseaqye
ne ANVAYL?
ease: (YOU WIE

| dgigme

- taiqicusm ispenthamepingn

EST

Yo 2,

| - hanigmsndpingue stu/invoroc/olag GeiEs oe fe At wm book
MimiinumundmAmes isqnenthamepingh
| - tsttiginendirsme ob/au/ée geigé lao fe Anh s ogsc ign
Umer apsasimigjos Bumipppfiqnelisnan:as fg
- MMEAMUAEBAYAANY IEG Basing
| = Ne WN
Usstiegsnnanuunin Sg ange REP Mgunny imped Busans Pej
ReUMEAguaniaygs tgs deed tinm Garslpynages senintes apn
TronedhinigG Tank Banmep chyewpetie tpmties ety tn3h (GROWEST
BUILDING TRATDING Co.,Ltd) 4

eyjefn none Pisnenhamspngth thoMsSingeuMEsaMs
HousgngManmes wianGspnsias 4

asopoNASINIEMIaIA He tse

beet Pe
| Fencias gage,
Kingdom of Cambodia :
Negima 21g swwer GesenayR
Royal Government Nation Religion King

Nr BY DFP
Phnom Penh February 28 ,2008

| : : DELEGATION OF FULL POWERS

- Considering the Constitution of the Kingdom of Cambodia, :
- Considering the Royal Decree NS/RKT/0704/124 dated 15 of July 2004
on the nomination of the Royal Government of Cambodia, ‘

| - Considering the Royal Kram 02/NS/94 dated 20 of July 1994 promulgating

the Law on the Organization and Functioning of the Council of Ministers,
- Pursuant to the proposal of the Minister of Agriculture, Forestry and

Fisheries.

EN

THE ROYAL GOVERNMENT

Delegates herewith to H.E. Dr. CHAN SARUN, Minister of Agriculture,
Forestry and Fisheries, to sign the Land Concession Contract with the land of 8,252

| hectares located in Sésan District, Steung Treng Province for the investment on the
plantation of Acacia and other trees with GROWEST BUILDING TRATDING Co.,Ltd.

| In witness whereof, the undersigned, the Prime Minister of the Kingdom of

Cambodia, with Full Powers duly entrusted to him, has signed this delegation of Full
Powers.

4
efia-Padei Techo HUN SEN
PVNCUMS GAZer
neensager H& sNsen Feswmaqypy

£958: 22. NOF ee

same
- mantiiqugaysm fspmenmamspingen

~ oe 2 2

- MASH [Menefiey te seu/ine/onloG/olE yeivs Ox Te AA Hi looE
GiminumMancahAanispenhams ng

- MSH endps we obveavée Gigs mo te nah Hi ode
inepmeaprpignd GPimagut Sumupfignelisnan:geg

~ tonnsadaiaundae EB ganAins pend Barsang

negnwAge?
panGainqweqmngs onagu Sg aye muEraunding ppyend 84
isang tidjgenmmuendiguepiuyns ége ocd tinm Garsigyneyss teqynas
sindiBrunndinnidg tank Bunmayn thy pedis uti Grodin yp h GROWEST
BUILDING TRADING Co., Ltd) 4 ‘
IN[AiLMTINAIAs ATYEAAEUMMUMUAIMh Be fsa manages tsppenchame yi

AEM tchesnagiacgummuUrioms teuynime papseacmeeomMENTTs eres 4

—o

Ine VAR AEC? Kingdom 0 f Cambodia and sna queen
Royal Government of Cambodia : ‘Nation Religion King
nN Sd oth ee
| : : Phnom Penh, 46 Jeune 2008
DELEGATION OF FULL POWERS

- Considering the Constitution of the Kingdom of Cambodia; :
| - Considering the Royal Decree NS/RKT/0704/124 dated 15 of July 2004 on the
Nomination of the Royal Government of Cambodia;

| - Considering the Royal Kram 02/NS/94 dated 20 of July 1994 promulgating the Law
on the Organization and Functioning of the Council of Ministers;

- Pursuant to the proposal of the Minister of Agriculture, Forestry and Fisheries;
THE ROYAL GOVERNMENT OF CAMBODIA

Delegates herewith to H.E. Mr. CHAN SARUN, Minister of Agriculture, Forestry and
| Fisheries, the full powers to sign the contract with GROWEST BUILDING TRADING

Co., Ltd on the concession land of 1,471 hectares located in Snuol District of Kratie
Province for the plantation of rubber, teak and’acacia.

_In witness whereof, the undersigned, the Prime Minister of the Kingdom of Cambodia,
| with full powers duly entrusted to him, has signgdethivustegati

qendiamerpage;

| Scenes OG awser HesouaqgyPR

| “#9: 9G. RED nosing ig o& fe ay sr bood
| sumisasgii§ i*uFagusgnagmsmassgoR

NSYR
| naags iQui§ negondas IE HVSU Rocewe v

r

BSESR : fiMfinitniniayynsiiasAggs Oc.oxvo tinm rwAifputis synies inge 1[Ree
(GROWEST BUILDING TRATDING Co., Ltd ) rindiBranediengy 7 iganti Burman
Garsiqupymagss segs 4
| sens : Tene deG/oad nrun.t.8n yids 9 fe AY: s loom mAItAUNANY PENT
Bitgang
| ; famuusinarysageunimuniAh MUMIBY[S Geiss oc te n¥: Hilood 4
x iUBAgumnsionqungin SunaaN SiimmanwEB yatnuge pnageregnpnun : .
| rms niifiiofigaeyenstiaghigess 9¢.9#9 tinm ‘susiqets spins tiovgen. tps GROWEST
; BUILDING TRADING Co, Ltd) aindvgiunndinnid tank Suanmayn dimsiqupgmygw seq t8
sine iiantemetan yearn: :
| 9. wai ypugnitnyy enue Aigyayystjassegs gidadtin ianoctial puting nenes?pragne fu
igimemunsamiuineyy AInreingeppyagsy Tagipias 4 drmatqarypns Bamfinamaurpne ino,
| sgmimImuonsivinstiests Hugnigetyetjianindsfig(s unufinayshaayinpadenzeen 4
- tb, gedjayginmmingerneganding imysng Btraans Suantismnanenhs gensaymarenee |
| cr vad lei sypafohamrdemndied pag auigeuamamannyes 4
m. ae EU SMUNSHMeUTOLy” Tystjayiummhygonharnsnspiggetisaymans
itheppnusssypuuMEseTe + :
| > é tpstegsFmugeurpilegynactontemige qemoysfigagmsiaennmgenpayanding
: imu Sisane 4
| t. gammmtriuagumenganding pstjspiejmasaqnahpganding imps Buraang 4
8. mitBronnchBenmigg gant Sianmagy (stjaypieatiamas Buidammsinqueis
sehesageunpadigntiaiiancy opi li Shroeanysnnngrsi yarns 4

S.

| Geer: =
Bastia
sTajeass Barhimgin
=ppnguayf ae
~[pngauiqna
| ~tparsanhtgysn
RgMiiimanyuHeetmesmUnenth memes
oan

4 -
<ystte 5 ite Si is Saas
| ee as a 2

PeNCwMS GAZer
A WW FRONT
SGenmanngeyg
$A 2 HYD E-WRaH
nematiag ise of i2 3ym i boo.
auausngeis iguGaguvgnigaunaa eg
énsge

en

: “HSARS IHSIR HOR SAS SBNCMNQ KScKRanse

SS

agSR : nmiisimlnjisdags o.cclodinm swndpetia tpmeins Hovde 1p GROwEST BUILDING
TRADING Co, Ltd) ANUIStanedisn ae SHINMAAN Misi (yay toy AT 4

2

Gans : ~Hentse lorlco orig neun.ue.cn gsiBs ol ie Edm mi Mood TA AAndnY ripen

bd
\

Surging

-GhMTUAINTEBA_EUMIEMUTIAH sone Gees om ie Gem gi ood 4

WEigonsisugungin Sensei Siminnnge—g yutnugennagewmpon :
Gremensaiitss noahAmumsdiisund prsmesdalirond pgundins MPM: Ssang Wejadive
gs o.crlotiinm Syinutis tpyntins fhe 1% GRowesT BUILDING TRADING Co, Lia) AiNUTEeNs
dhl idan Buenma Parsi Tryna teqpitus viguuiiviige G.ewedinm tanemamames
siuutmuMninguen 4 sinsisdipnnuige 9.anlovinm tuonstsamnsconiguduaniey puts

tynidas Hoge spe ppmpmensgnenganegne 4

tusigensinugsenant AEONAAE teNphy Symmicuagigmemiga Wh
é es

ARN: 18

syorr : =
-pgawimita

~Pragoraseig Gating?

~[reyanyusttal anyuSeony Btardand
~aghurans

-epinnahtgangn
-agmitioargamenge gs '
~ananteg [mur

ap HO

“wets qed spin Gada yp 7
~hnant-margyii
GUNTIAMS GAY 2

Ti ANS! [sia

ae MF cere

(AMCRSRS Ip ge ceana
onan MF coc

2 Kol ad nun - SAPS neme@ding. 186... epepetiern
e@peonsag muse) de cowie ae

| BEIODGS
AYSUAUMUMMISAIT] Ge tse sus _ iegencieme png?

| cimsminegsess

| HESH aiMijaAgpastinmhny ejgeungiveniiguaplayynsige G.tad tine
ApNTBnadiny WWanh Sanmap Garsipynse teqiniwe ruadpqudie
| tyntin finva tyra ( GROWEST BUILDING TRADING Co., Ltd) 4
sane : H8niwe ode aan yeigs oc ie ny: Hi HOOd twAEGminnnwes 4

: | iuckgensioupunygin Summbend saysiminisanyeseumeesimms — .

| - gtenitemphunh: ejgemmmenntiguepPayynsses G.vlnd tin sa pndisinadimg
iGanh Baenmay Garsipanng tegywe: se pyundiny impsind 8 weane ay estigeg

| AIYORIMIBE TY teMAsayugmngngias pensfinsnA mn Ysnnanwwes tiaundny
MING] BH teens mapuMMENdAgugn rhe jpAyuNdng mM Ba teane chyes

| [sts spynties Gre¥u [AG GROWEST BUILDING TRADING Co., Ltd) minwanys 4

| MPLUIUIRUEMsIMING EHUgse MNT yeMTETAREUMIAMUAIATh tis tus mond

uf igpnenthameppingnh wemeaey Baarpse hes fears biAtAT

| sgoge:y
-SAjminnnsy se

~MepiqnaRiganyn
~[iagbrnsd hig Savingin
-ANANTAA MGs
MUMMY PHAN [hy Setndasndiny
-MuINsnw-aypuing

, “Renata

RIM YTER LNG:

-[yevis synriny Gove ype

( GROWEST BUILDING TRADING Co., Ltd )
-Oneo-meoyyTR

guencemepgiage

wha nase {esUMAA

na num

| {pesenesag fRgey se teas
Ante ms

| we WE eno san SE BA nemégum, 9.5.9.2. Myo b00.¢

eR eons Sas iquseuy se senna

| a
srgengumuaawaenc de ive ausngeg lepencimepager
| : eimiaunéesass

| ASS: Miaidis pastinahAns Wijsenmuansiguapiayynsige 9.6019 tinm
upndigionadimd tdant Bummayn dinsiquyynge reqs: tundqudis

| squntia fisuGH tp (GROWEST BUILDING TRADING Co.,Ltd)‘

| - $6 : Mente coe sacinn yeige oc ie Bum Fi Hood wAsAMIMAnNUE 4

iuehgeineishpungin Sunset smenermingsurdosunids Shemms ‘

; | . gdadramphonstdjusngmentiiguspiuaynedgs o.crio vinm wpndisanndtinnid
| ident Ruenmagn Grisiguyaynagy regress runny moped Be tenne aprdia}
anyones TUEMASHpUgMAgNgMsASinhAns Yshnaquidusyundny

| IMpnd 84 tsane wsysingMenigusp mma fnMNdiny MENT 84 tsang thew

[redis tpmeins Tins tps (GROWEST BUILDING TRADING Co., Lid) INAS 41

IN[FIWIUNALEMSIMINoENUysAENT UAIEEA_UUMIUMUAIA monies
| » tembiaey Suenpye tho fasspn: 1

| egege: mA
- Saimin: aug

~ (nspiqnahig’ingsn
| ~ [rug Prints
~ ANAMeA TGs oe
- MOND y pany Suinsdainding
| - Sonehsntd-gaypuing:
: - rgranst pai
~ BEindingreg yma:

- [ystis passe Sods Re ,
)WEST BUILDING TRADING Co., Ltd )
- Hnans. ae

FGVUNTIRNS HE Eve)

fin ANiisl pa:wimaAsA

wa BE sare

| ere eas

a ae le faa Ai SS nemesing, i809. apse. gilsooc7

| iCUQipvonsay mused ge ceana

ageIAUNES
| sigeNqueaewasme] Ge se cusugeg iefgenciame ging’)
‘ervaiminégeges

oo a 6 e 2 cy . —_ ; sw. -
SSa: TULAG GES 9C.9¢9 LIN IuA[HUts tiMtin Oey tppeE
AES: ininiinfinjuyestinghs tgs o¢.9 tyetis tim an tTpe
: ee a Se oF ig Soca
| (GROWEST BUILDIMG TRATDING Co., Lid) soynti#sena dient] fdas Benmeyn
Gersigepunagsy tanya 4

Ye

gene renyaitsumasgysstiayghg gigs o€ ta Fm gi oon sudpputia yma Gg’

Tre

| 1{F@4 ( GROWEST BUILDIMG TRATDING Co.,Ltd) 4
gaHs:-mmwmimnigetgs o@ ig unn #1 wood gh ssgansigmrns Sonheneanieaen
| fuunstiagag mndyjudia tpmties HruGe pA (GROWEST BUILDIMG TRATDING -
Co, Lid) upnuisianadisnldg Tdani Bunma Gmaigupunasy weqiniss gs
| tai esac icoeradovcetenseeo suns easravenes tanga agp atveosetptncaehsee ees Sssyiuasaian ae Rats ee 09 yds
| -fns@GniubnegeyiSiannetiony Gand BaeMAp Gas occu 09 gnu

| - Wauhyumeicupungin tens Bugemdannt sueysminegTMAnENUyS suTET
sranigergindrmmndgdasivem gush Gimschinfidtsyynsigs o¢.o¢e tinm iweipputis
| syymties fevBe 1% ( GROWEST BUILDIMG TRATDING Co, Ltd ) spndisiunadimg Bu
FImaIN Garsiqaranayge waynes ime pywnding mind 84 reine memdppemanauad
| [rasncing immnd) Ba isang UUMIthyMANaTded Sudegynts gediqnhAiguand
SmurGafiSsuna tewegursugiagsnaye :
| -Teftaumnfigiut uci: gn des 9.ddm tinm 4
8 aN Gent cea

»

| -igiigmemtinembunamiuineyégs 9.d0l¢ dinm 4
-igis us tags eMATES aootjensesmgnnsiasgh AusgUTMIMUNstthey

Sale
Hig o Sea b.auo.tinm + . :
-Snintgttinpetianggncinsmgmetaiunans iauqggpadimemmitgs deo
tinm iwochigippouapiunstiyn: saigdweminssmiuineay 1 dimsignyne Buitn
MAMAMAT NY Wseguamiminsidinntioims gMys_UtjaupNtAAigs usitms
ReARAnNManoEN 4

-undfimermuminl FneahAmantiio patisgiummmnyapnygunding mpsend

a

Bu isang Stantismauunhgyehsaymaiagddigming sutgiitniieapginnen Bef

tifuhamidemmigé peninang Suigeavammmngys 4

-timsigtizamsmy nsumiumenp [putispiuummhewintiamenenig eehaay -
Mantis PNA PUUMEsATE 4

“TEEN en YSIS gen eaertnye Treg

neiny IMpVeN SH sang 4
~ -Fammdigengumnganiing [petiepgidimmagimetinayundingy imped Ba
Taang 4
-milsinndhturnld tian suena winsiismne Suisemrsiqgseig: whe
aganel fantsiag msmigaugenipehenme: Baanesanresslynths 4

IMUTNAgEMSMMINA EHUySET yEMTYCA_EUMMUMUAIEMh tis tas see
uf istpenchamepingmh semmisey Sanne whofe WA,

sgege: 4”
- Saimunnn: TUE
- UstinnARigangen
~ [raghiaBiig Budhuegin
- inyunjustiotenuduuny 8 EE anh)
- ANATIOR [ATES
~ Benn pend
- SUINthsiny franpY 8H indalndy
- uBrndinyiagynras
~ [Sts tyséns Goa tyHBH ( CRowEsT BUILDIMG TRATDING Co, Ltd)
- Moouyiij-onant

MM MINEDOD CMAUMNSEG niogicice 2.0

GRNTILMS RAS Eve]

ma anus il:sonasyA

wr BE see

PORSRS EIEN Se caane

-2ar BY sae

why ots healed 0m. BRT nemssing, tg3...0Y.. ie

igeBiRensag spying de ieana

SSSCAUNTS
wIgengumuumeiiee Ge ise awe iageneiemegage:

ewaseninegsees

RESH: ciliejigts 38 9.Glo dinm twats tpmiia fm¥e pia GRowest BULL.
DING TRATDING Co, tsa) cpndisionadinig and Sammeayp dnisign earings
Tenpnae 4

sane simsuhgsdaiiawe ode acon Geigé wo fe ny: i wood ruai8iimmnnnsmas 4

»

aAS: imwminiigeigGod iam gi ood GugeniemmpharyfandéaqemapiBaryos
HSA mate igsAish ptewppiaAngn RMA_nUDTEe pans BatpmAnama
tans tesumimingicin ejgagepetjeapndahig’ sini dann Buenmayn
Tus[pEtia syypeias Hrvges 1p (GROWEST BUILDING TRATDING Co, Ltd) nse

TESTA URSEM CBG ES HBB se ccscsserte i ietocarinitie anne. a ky 09 Ht 4

tushgonstoupangin tons Bugsmuenni Smanysimineannadynugs asses
seorigu(ndimindadend TEMPO: tyeshpeminauedgunding mpend BH rane
sLUMIMmgtOss Bangers ge shBayfnndcanermapiyyes A Hany mevacyise Benritigtt
Tin feepimpgn SA_ MATTER py Suipminaerpns ignsmmemongisias Bejan
GSETUUISs copndahigadunigy Tank Buinmnagn was tums Huge 1pRgM
(GROWEST BUILDING TRATDING Co., Lid) Bans gs ppgringey TeAMEEGEN [uLNdNY
Ipsend Bu sang Harniqgn ivfégs 9.¢ro tinm sa: Fei prpng BamAnamarpane
idummimungisios iiurenges mensumnmnerimenhigms tdeoguargemechimesmanficenes

A). goo.
AGREEMENT
On

THE INVESTMENT OF PLANTATION FOR RUBBER
TEAK TREE (TECTONA GRANDIS) AND ACACIA :

Between
The Ministry of Agriculture, Forestry and Fisheries
And

GROWEST BUILDING TRADING Co,., Ltd
” This agreement has been made between:
The Ministry of Agriculture, Forestry and Fisheries located at building No. 200, Preah
Norodom Boulevard, Telephone: (855) 23 217 320, holding of bank account No

Bali paise eo cnen nee with the National Bank of Cambodia, represented by His Excellency, the
Minister of Agriculture, Forestry and Fisheries and hereafter referred to as "Party A".

GROWEST BUILDING TRADING Co; Ltd located at office building No-01 A St.No 456 Sag
hat Boeng Trabeag Kan Chamkamon Phnom Penh Telephone: (855) 23 996 578 holding of bank account —
No 10-5027-6 within the Cambodian Public Bank and represented by Mr. LIM JOO HEON, Director of
the Company, Nationality: Korea , hereafter referred to as "Party B".

Pursuant to:

- The Investment Law and the Amendment of the Investment Law of the Kingdom of
Cambodia;

- Land Law of the Kingdom of Cambodia;

- The Notification Letter No 164 futian, dated 04 February , 2008 , of the Council of
Ministers; i

- The Notification Letter No 765 nstinn, dated 04 June , 2008 , of the Council of Ministers;

- The letter of Delegation of Full Power No 27 D.P.E dated 28 February, 2008 of the Royal
Government of Cambodia. :

- The letter of Delegation of Full Power No 51 D.P.E dated 16 June, 2008 of the Royal
Government of Cambodia.

The two parties have agreed on the following terms and conditions:

ARTICLE 1: OBJECT OF THE AGREEMENT

The object of this agreement is that Party " A '" agrees to provide the concession fs
Snul ,Sreachar and Kseam, Snul district, Kratie province for Party" B '" to HOt
development of plantation for Rubber ,Teak Tree (Tectona Grandis ) and Acati
concession land is clearly indicated on the location map which was certified \

1
Provincial Authority. This map is Annexed to this agreement and hereafter referred to as
"Location". The geographical coordinates are given below:

XK : 647998 Y : 1337143
X : 637367 Y¥ : 1337108
X : 649494 Y ::1352476
XK : 649516 Y : 1352968
X : 649494 Y : 1350000
X: 648004 Y : 1350000
X : 648004 Y : 1348025
X : 651982 Y : 1348025

The particular terms and conditions for the utilization of the total land area of 9,996 hectares are
agreed under this Agreement as follows:

ta

1.2

13

1.4

The land where Party "B" can directly utilize for plantation development and run the
business operation is the portion of land where is not the land legally owned by local
residents and the land areas where are kept for natural conservation as illustrated per Items
1.2 and 1.3 of this Article.

The land where is legally owned by local residents is not allowed for the company to
utilize unless a mutual agreement is reached. In the event of an illegal violation of the
ownership of this concession of land, Party "B" shall reserve the rights to file a lawsuit
with the competent institutions. :

The land where contains national and cultural heritage sites, mountains, reservoirs, forests
and other natural protected areas etc. shall be excluded from the company's use and
preserved as the natural conditions. :

The land area stipulated in Items 1.1, 1.2 and 1.3, Party "A" and Party "B" shall cooperate
with the competent institutions to conduct the field survey for identification of the location
demarcation and the areas of relevant locations, including land legally occupied by local
resident as well as the reserved areas etc. This survey shall be completed within three (03)
months from the date of signing this agreement. In the case that if there will be some
parcels of land belong to local residents, the company would-either exclude from the
concession area or negotiate with them by providing an agreed compensation for those
relevant residents to operate investment. After having completed this survey, the Temaining
parts of land where the company could be utilized, as stipulated in Item 1.1, should be
requested by Party '"B" for land registration in according to the Royal Government Circular

N° 05 sstinn dated 01 July 2005. Party "B" shall bear all expenses of the survey and the
compensation for relevant local residents.

ARTICLE 2: DURATION

ea

2.2

This agreement lasts seventy (70) years, starting from the signing date onwards. The
management rights of this concession of land will be granted after this agreement takes
effect in accordance with the law in force. Notification for the termination of this
agreement shall be given one (1) year in advance or within the last year of this agreement.

Party “B” shall have the rights to renew the agreement after expiration of the seventy years
(70) period. One (1) year prior to the expiration of the agreement, Party "B" may apply to
renew the investment. This renewal can only be made once an approval would be obtained
from the Royal Government of Cambodia at the request of Party "A", based upon the
previous performance of Party "B" and according to the mutual agr, Party "A"
on the terms and conditions of the new contract.

g

ARTICLE 3: GOAL AND CONCESSION LAND UTILIZATION ~ es
The main goal for the location utilization of party "B" is to increase agricultural productivity and
to carry out the business operation based on the technical-economic reports and master plan that
the company has to prepare as stipulated in Item 7.3 of Article 7. The details are described in the
following basic principles: ee
3.1 Production-business goal:

3.1.1 Main production: Plantation of Rubber Teak Tree (Tectona Grandis ) and Acacia.

3.1.2 Secondary production: Other crops that contribute to protect cassava

3.1.3. Construction: Construction of processing plans for rubber and planted
trees and crops and infrastructure to support the main
goal.

3.2 Location utilization schedule: Party "B" shall make best use of the area described in Item
1.1 of Article 1 and the lands involving local residents within Five (05) years from the date this
agreement is signed and party "B" shall negotiate with local residents who owned the land in
terms of exchange of parcel of land or compensation resolution. The schedule for land utilization
is as follows:

yearl: One thousand nine hundred and ninety six (1.996) hectares
year2: Two thousand (2.000) hectares
year3: Two thousand (2.000) hectares
year4: Two thousand (2.000) hectares
year5: Two thousand (2.000) hectares

ARTICLE 4: DEPOSIT AND-KEE

4.1 Deposit: Party "B" shall pay a deposit of USD 1 (one) US'dollar per hectare of the total
area as specified in Article 1 to guarantee the execution of this agreement. The deposit
shall be paid no later than three (3) months after signing this agreement. This deposit shall
be refunded once party "B" completes the cultivation of the land according to the plan
specified in Item 3.2 of Article 3 above.

4.2 ~ Party "B" shall pay the land fee annually according to the concessionary land rate defined
by the Royal Government of Cambodia and competent institutions.’The fee shall be paid
annually to the State budget through the bank account of the Ministry of Agriculture,
Forestry and Fisheries no later than the 31st of January of each year.

4.3 In the event of any delay in paying the fee, as defined in Article 4.2, Party "B" shall be
fined monthly two percent (2%) of each annual fee based on the number of months
delayed.

44 Party"B" shall also be obliged to pay other taxes to the State in accordance with the law in
force in the Kingdom of Cambodia.

ARTICLE 5: TRANSFER, SUBLEASE AND SALE OF AGREEMENT

5.1 Party "B" is entitled to make a transfer to its successors. Legal successors refer to
individuals who have been authorized by the law in force to inherit from party "B", or .
those individuals recognized by the law as its affinity. Notification on rights transfer or any
decision regarding the handover to the successors shall be given to Party "A" at least six
months before the execution. :

5.2 Party "B", in harmony with its legal responsibility and this agreem: a ate with
its partners in order to develop business production subject to thé e : ‘
this agreement. ® ;

5.3
5.4

Party “B” could transfer or use as collateral this economic concession land in accordance
with the Investment Law, Land Law and Sub-Decree No. 114 dated 29 August, 2007.
Party “B” shall have the rights to seek capital from both local and international banks to
further expand its investment in accordance with the rules and legislation law of Kingdom
of Cambodia. ‘

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY "A"

Party "A" shall have the following rights and obligations:

6.1

6.2

Providing intervention to the relevant institutions in order to address any problems
involving those who commit offense and violate the rights of Party "B" in respect of the.-
implementation framework defined in this agreement as to the usage or confiscation of any
part of the location. .
During the implementation of investment project on the company land concession, in case,
if any land conflict occurred between company and local residents/people, competent
authorities have the rights to suspend the investment activities for solving the problems
and protecting the interest of people and any conflict is occurred between military agency
and local residents/people, the resolution is to give priority to residents/people.
Monitoring: :

Monitoring to the implementation of the agreement of Party "B".

Monitoring & evaluation to the environmental impact.

Monitoring to the technical work and the business production program of Party "B".

ARTICLE 7: RIGHTS AND OBLIGATIONS OF PARTY "B"
: Party "B" shall have the following rights and obligations:

7A
72
ves

74
715

7.6
Te:

78

Agreeing to pay the deposit and fee in accordance with Article 4 of this agreement until the
termination of the agreement. ive

Agreeing to be responsible for the expenses of the survey and other related costs involving
the coordination and exchange of the said land or compensation as stipulated in Article 1.4.
Formulating a Master Plan for managing and developing the concession area and
submitting this plan to Party "A" no later than six (6) months after this agreement has been
signed, This Master Plan shall contain strategic actions for the utilization of the concession
area, schedule of activities, other technical practices, and an economic-financial plan for
long-term development (from the commencement to the final stage of the development of
the concession area. Party “B” shall also formulate separate subsequent comprehensive
annual plans to concretely manage and develop part of the concession area for the planned
year. Until such the plans have been submitted to, and approved by Party “A”, Party “B” is
allowed to commence its actual field activities.

The natural forest land where kept for natural reservation will not be allowed to develop
plantation and this land will be reserved as the state property.

Being entitled to recruit local labor force or experts as needed to. guide or instruct on
technical issues related to the business production. In the event that there is no Khmer
expert available, the right to hire foreign experts shall be granted following the law of
the Kingdom of Cambodia.

Focusing on the livelihood, health and education of its employees, workers and their
families by building suitable houses, hospitals, temples, schools and recreation centers.
Implementing business activities as planned including: forest clearance, road construction,
cultivation and maintenance by following sustainable conditions for natural resources of
the location and environmental impact caused by the business productiga
Operating business production on the actual business area according’

1:

7.10

WA

Machinery equipment, spare parts and chemical materials that are imported for the purpose
of business production will incur additional taxes according to the law of the Kingdom of
Cambodia. es

Allowing Party "A" and relevant institutions to monitor and evaluate its activities
regarding environment impact and subsequently following the instructions of Party “A"
and relevant institutions as to the protection of the environment.

Report to Party “A” the achievement of the implementation of the investment works in
quarterly six-monthly and annually period.

ARTICLE 8: CONSTRUCTION PERMITS

8.1

8.2

Party "B" shall be allowed by Party “A” to carry out all construction activities on the
location in accordance with the law in force in the Kingdom of Cambodia and in harmony
with the objectives specified in Article 3 of this agreement.

All constructions of infrastructure such as dams and canals that may affect the surrounding
areas, shall be permitted by Party "A" and relevant institutions.

ARTICLE 9: RIGHTS TO THE MANAGEMENT

All fixed assets and infrastructure as well as results achieved by party "B" shall be one the
control of party "B" until the termination of this agreement.

ARTICLE 10: TERMINATION OF THE AGREEMENT

10.1

10.2

10.3

10.4

10.5

10.6

In the event that Party "B" faces a situation beyond its control, Party "B" has the right to
withdraw from the whole project or part of the project upon the approval for the
withdrawal has been received from Party "A". The withdrawal or sale of factory equipment
such as boats, storage facilities, machinery, freighters, vehicles and accessories, other
means of transportation and other fixtures shall be made in accordance with the rules and
regulations in force.

In the event that Party “B” withdraws without approval, it shall be held all responsibilities
in according to the Investment Law of the Kingdom of Cambodia:

In the event that Party “B” fails to implement the actual planting activities stipulated in
Articles 3 in this agreement at the passing duration of Twelve Months (12), starting from
the date of agreement, the Government shall have the rights to terminate the agreement
unconditionally and without compensation for damages. Such a termination shall result in
the seizure of the deposit paid by Party “B”. This deposit shall become State property.

In the case that this concession land existed mineral resources which would be having high
economic potential, Party “A” has the rights to terminate this agreement after negotiation
made with Party “B”.

In the case that Party “B” delays in payment on land fee beyond six (06) months; Party
“A” has the rights to terminate this agreement without any compensation.

In the case that Party “B” fails to pay a deposit for securing the execution of this agreement
and fails to prepare and submit the Master Plan to Party “A” as stated in the terms &
conditions in this agreement, the Government shall have the rights to terminate the
agreement unconditionally and without compensation for damages.

ARTICLE 11: DISPUTES AND RESOLUTION (ARBITRATION)

11.1

In case of disputes during the execution of this agreement, the two
and settle the dispute based on the rights and obligations of each

agreement.
A

11.2 _ In the event that the two parties cannot mediate or settle the dispute within 60 (sixty) days,
this dispute will be submitted to Council for the Development of Cambodia (CDC) to
resettle the dispute. as

11.3 In the case that CDC could not solve this dispute within 30 (thirty) days, the two parties
shall submit this document to the court of the Kingdom of Cambodia for judgment.

ARTICLE 12: PARTIAL NULLIFICATION

If any condition of this agreement is nullified or made ineffective, the remaining parts shall
continue to be valid as written, to the extent allowed by the law. : :

ARTICLE 13: GOVERNING LAW
This agreement shall be governed by the laws of the Kingdom of Cambodia.
ARTICLE 14: ENTIRE AGREEMENT

14.1 This document is fully agreed by the two parties and represents their symbolic relationship
or the previous agreement, either verbal or written, in relation to this agreement. This
agreement shall not be subject to modification or change except when there is a written
agreement signed and recognized by both parties.

14.2 This agreement will be amended in consistence with the standard of the contract which will
be released by Prakas of the Ministry of Economy and Finance and Ministry of
Agriculture, Forestry and Fisherie, followed Article-2.4 of Sub-Decree No. 146 OR NOR
KROR BOR KOR dated 27 December, 2005 on Economic Land Concession (ELC).

ARTICLE 15: FORCE MAJEURE

In the event Party "Bris not able to perform its duties in part or in whole pursuant to the terms and
conditions of this agreement due to Force Majeure, Party "B" shall notify Party "A" in writing,
specifying the reasons and its obligations shall be temporarily suspended during ‘this period.

The term "Force Majeure" refers to fire, flood, storm, war, earthquake, civil unrest, insurgency,
strike, explosion, epidemic and other events or circumstances beyond the control of the two
parties.

ARTICLE 16: RIGHTS ON NATURAL RESOURCES AND HERITAGE

16.1 Before clearing the land for the development activities, Party "B" shall obtain approval
from Party "A" for the logging, processing or transporting of logs found on the lands and
these logs obtained from land clearance shall be subject to procurement procedure and
royalty & fee payment in accordance with the principles and Forestry Law in force.

16.2 Mine resources and heritage objects/items existed on or underground are the state property.
In the case of clearing the land for business production, if Party "B" discovers mine
resources, precious stones, gold or items of national heritage either on or underground,
Party “B” shall terminate the activities and inform those to Party “A” immediately. In the
case that Party “B” fail to inform those to Party “A”, Party “B” has to bear all
responsibilities that subject to the Laws and Regulations of the Kingdom of Cambodia.

16.3. In the case that in this concession land existed mineral resources which wo 2
highly economic potential and those certified by competent agencigs#Porgst Ax
tights to reserve partly or wholly these mineral resources’ areas ai LE trae

concession land.
@)

ARTICLE 17: LANGUAGES

This agreement has been made in Phnom Penh with 20 copies produced in both the Khmer and
English languages. Each copy has equal value. In the event of discrepancy, the Khmer language
copies will be prevailed.

ARTICLE 18: COMMENCEMENT AND TERMINATION OF THE AGREEMENT

This agreement takes effect on this day, 1:4. of..... Freaks: pa 2008. and expires on

this day, 6. . of Tudhy... 2073.

Made in Phnom Penh. Day:.{.. Month:..Jiaday.

Representative of Party "B" pecuiacye of Party "A" 4
GROWEST BUILDING TRADING Co.,Ltd The ¥infere’ wture, Forestry and Fisherieg/7g

CC: 4
-Office of the Council of Ministers
-Ministry of Economy and Finance
-Council for the Development of Cambodia
-Ministry of Planning
-Ministry of Land Management, Urbanization and Construction
-Ministry of Industry, Mines and Energy
-Ministry of Environment
-Kratie Provincial Office
-Forestry Administration
-Department of Accounting and Finance
-Department of Agronomy and Agricultural Land Improvement
-Department of Agro-Industry
~-Department of Agricultural Legislation
-Kratie Provincial Department of Agriculture
-Party "A"
-Party "B"
-Archives-Records
isea iqudie eygquees Sade upae
gaseigeutt oon veges eevjudie
PYNELS FOR WC:

soggpiedenas

e = Saute
a Gna
— hpedttaynsmghg
---  fiqussind

wn

fey: fined

o.igddvemm seinpgn

dvemms semper

(7) itprane Sul nmAnamonansinnan 9 060 tinm
(ED winndignni vo tinm
((_] fuatemt 9 ogo tinm
{—_] 1yshusns 900 tinm
ig@mengexges pernnsegenumagsorpairers
srguenyesgie Gee 0 bdé A
bo Areiguedgi 008
ERE imps © ome tinm
BBE ipenAnaesans © 00d tin
SBE imap: o cima ue
CRB ips coun
Boenghzipn m cme w.5
BEB iyi] dors
igdeps 04 odo SK

Nery “ne w.C.28 (Sapesredogacegude sge d dbd #8
Sawigudmnedogaregude Sge 0 alo o.8

isdeimndneguveddiuna ége & 669 6.8

651987 v
1342505

te

Scale | : 60 000
0 2km

